Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 6, 2017                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155506 & (17)                                                                                          David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 155506
                                                                   COA: 336361
                                                                   Kalkaska CC: 14-003685-FH
  DONALD STEPHEN SMALE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 7, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 6, 2017
         s1003
                                                                              Clerk